Citation Nr: 1537497	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.

In June 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

During the Veteran's Board hearing and in a subsequent written communication received in June 2015, the Veteran expressed his intent to withdraw the matters of entitlement to service connection for a jaw disability and chipped teeth.  Accordingly, these matters are no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claims for service connection for right ankle and low back disabilities is warranted.

The Veteran contends that these disabilities are related to a fall from a telephone pole in service when he was in field communications.  He noted that he hurt his back and an x-ray showed that he had a "hairline crack" in his right ankle.  He reported that he was taken to the infirmary where his ankle was casted and he was given muscle relaxers and told his back pain would probably improve.  He endorsed continued back and right lower extremity symptoms since this incident, and indicated that he was not able to climb after the injury and was unable to take a job with a telecommunications company following service due to these injuries.  He also noted continuous back pain and symptoms from a "pinched nerve" near the right ankle.

At the outset, the Board notes a majority of the Veteran's service treatment records are unavailable outside of his service entrance examination.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post service treatment records include VA outpatient treatment records dated in 2010 and 2011 documenting complaints of low back pain and degenerative joint disease and a MRI report noting nonspecific disc bulge.  With regard to the ankle, while ankle reports are not specifically mentioned, the Veteran reported that he experienced symptoms of a "popped" right calf and he was assessed with increased right calf pain with ankle plantar flexion.

However, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed low back and right ankle disabilities.  Given the foregoing, particularly with regard to the unavailability of the Veteran's service treatment records, the Board finds that examination with medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran's VA outpatient treatment records reflect that the Veteran is in receipt of Social Security disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the Dallas VA Medical Center (VAMC). Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  The AOJ should obtain all outstanding pertinent VA treatment records from the Dallas VAMC. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for right ankle and low back disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

4.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Low Back- the examiner should identify all current low back/lumbar spine disabilities.  Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any current low back disability was incurred in service or within one year of discharge or is otherwise medically related to service, to include the report of injury therein when falling from a telephone pole.

Right Ankle- the examiner should identify all current right ankle disabilities, to include any right lower extremity disability associated with the claimed right ankle fracture. Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any current right ankle disability was incurred in service or within one year of discharge or is otherwise medically related to service, to include the report of injury therein when falling from a telephone pole and fracture of the ankle.

The examiner is advised that while the Veteran's service treatment records are largely unavailable, the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The AOJ should undertake any additional development deemed warranted.
 
6. Then, AOJ should readjudicate the Veteran's claims for service connection for right ankle and low back disabilities.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




